DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
Claims 1, 2, and 4-20 stand allowed.
The undersigned received a note from USPTO internal staff regarding an IDS that required certain notations to be added to show that the references cited had been considered.  The undersigned has updated that IDS and included it with this Corrected Notice of Allowance.
Searches were updated.  No further references were identified that anticipate or render obvious the claims or that could be used with other references to render obvious the claims.  For these reasons, the allowance of claims 1, 2, and 4-20 is maintained.
Note: The amendments below are recited from the August 11, 2022 Notice of Allowance.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

As noted in the August 11, 2022 Notice of Allowance, authorization for this examiner’s amendment was given in an interview with applicants’ representative, Mr. Jung S. Shim, on Tuesday, August 2, 2022.
The application has been amended as follows:
Claim 1, line 2: Change “comprises” to “comprising”.
Claim 14, lines 1-2: Change “claim 13, wherein the initiator comprises” to “claim 1, further comprising”.
Claim 19, line 3: Change “the side surfaces” to “side surfaces”.
Claim 20, line 4: Change “the side surfaces” to “side surfaces”. 

Reasons for Allowance
Claims 1, 2, and 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The Lee reference, cited in the Non-Final Rejection, discloses all the claim limitations of claim 1 except for the requirement that the curable oligomer have a glass transition temperature of 0°C or less after curing.  Lee discloses a lower limit of 20 °C.  A review of the prior art does not disclose this feature except in references that are directed to unrelated subject matter, such as rubber used in tires.  For these reasons, claims 1, 2, and 4-20 are allowed.
With regard to claim 1: The claim has been found allowable because the prior art of record does not disclose “a curable oligomer which […] has a glass transition temperature of 0°C or less after curing”, in combination with the remaining limitations of the claim.
With regard to claims 2 and 4-20: The claims have been found allowable due to their dependency from claim 1 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897